      Case 1:19-cv-02645-AJN-KHP Document 125 Filed 11/21/19 Page 1 of 1
                                                    MATTHEW L. SCHWARTZ
                                                    Tel.: (212) 303-3654
                                                    E-mail: mschwartz@bsfllp.com

                                                    November 21, 2019

BY ECF

Honorable Katharine H. Parker
United States Magistrate Judge
Southern District of New York
500 Pearl Street
New York, New York 10007
       Re:    City of Almaty, Kazakhstan, et ano. v. Felix Sater, et al.,
              Case No. 19 Civ. 2645 (AJN) (KHP)
Dear Judge Parker:
        We represent the City of Almaty and BTA Bank (the “Kazakh Entities”) and write to
withdraw the previous letter-motions [ECF Nos. 110 & 117] requesting permission to file our
clients’ opposition to the motions to dismiss under seal.
         As discussed at the status conference on Monday, in light of Your Honor’s orders from
earlier this month denying various sealing requests, the Kazakh Entities were prepared to file
their unredacted opposition papers on the public docket, but were waiting to hear back from
counsel to Ferrari Holdings LLC as to whether Ferrari would ask that Exhibit A to the opposition
(a document produced by Ferrari in discovery and marked confidential) be maintained under
seal, along with a footnote in the brief discussing that exhibit. Today, counsel informed us that
Ferrari has no objection to the document being publicly-filed. Accordingly, there is no need to
seal anything contained in the Kazakh Entities’ opposition papers, and we will file an unredacted
version on the public docket today. Please consider our prior sealing requests to be withdrawn.
       Thank you for your consideration.
                                                    Respectfully,
                                                     /s/ Matthew L. Schwartz
                                                    Matthew L. Schwartz
                                                    BOIES SCHILLER FLEXNER LLP
                                                    55 Hudson Yards
                                                    New York, New York 10001
